Exhibit PENN WEST ANNOUNCES ITS RESULTS FOR THE SECOND QUARTER ENDED JUNE 30, 2009 FOR IMMEDIATE RELEASE, August 12, 2009 PENN WEST ENERGY TRUST (TSX – PWT.UN; NYSE – PWE) is pleased to announce its results for the second quarter ended June 30, 2009 Operations · Second quarter production averaged 180,601 (1) boe per day and was weighted 58 percent to oil and natural gas liquids. This production level again exceeded our guidance of 180,000 boe per day before net dispositions or an average of approximately 177,000 boe per day after net dispositions that were completed in the first two quarters of 2009. · Crude oil and NGL production averaged 104,070 barrels per day and natural gas production averaged approximately 459 mmcf per day in the second quarter of 2009. · Development capital expenditures were $140 million in the second quarter of 2009 before $4 million of net asset dispositions, resulting in capital expenditures of $136 million prior to business combinations. In the quarter, we drilled a total of 12 net wells with a success rate of 100 percent. Financial Results · Funds flow (2) of $430 million in the second quarter of 2009 was 43 percent lower than the $753 million realized in the second quarter of 2008. On a per-unit-basis (2) basic funds flow was $1.05 per unit in the second quarter of 2009 compared to $2.00 per unit in the second quarter of 2008. · Net loss of $41 million ($0.10 per unit-basic) in the second quarter of 2009 compared to net loss of $323 million ($0.86 per unit-basic) in the second quarter of 2008. · The netback (2) of $25.64 per boe in the second quarter of 2009 was 46 percent lower than the second quarter of 2008 due primarily to lower commodity prices. · Net debt (2) reduction, including working capital, was approximately $349 million (3) in the first half of 2009. Business Environment · WTI averaged US$59.62 per barrel in the second quarter of 2009 compared to US$124.00 per barrel for the same period in 2008. The decline in the benchmark WTI oil price was primarily due to the recession, which decreased demand most notably for distillate products. Partially offsetting the year over year decline in oil price was a weakening Canadian dollar against the US dollar. WTI appreciated from an average of US$43.21 per barrel in the first quarter of 2009 to an average of $59.62 per barrel in the second quarter. · The AECO Monthly Index averaged $3.47 per GJ in the second quarter of 2009 compared to $8.86 per GJ for the same period in 2008. The decline in natural gas prices was the result of the lower industrial demand due to the economic downturn. Additionally, significant drilling activity prior to the recession, primarily in the U.S. targeting unconventional natural gas, contributed to high production levels relative to demand. The AECO Monthly Index declined from an average of $5.34 per GJ in the first quarter to an average of $3.47 per GJ in the second quarter, reflecting the continued weakness in demand. (1) Please refer to the “Oil and Gas Information Advisory” section below for information regarding the term “boe”. (2) The terms “funds flow”, “funds flow per unit-basic”, “netback” and “net debt” are non-GAAP measures. Please refer to the “Calculation of Funds Flow” and “Non-GAAP Measures Advisory” sections below. Funds flow for the second quarter of 2009 includes $75 million of gains realized from foreign exchange contracts including monetizing the remainder of the 2009 contracts entered to hedge oil prices. (3) Consists of $64 million long-term debt reduction and an increase of non-cash operating and investing working capital of $165 million and $120 million, respectively, per the Consolidated Statement of Cash Flows. 2009 SECOND QUARTER RELEASE 1 Financing · During the second quarter of 2009, Penn West continued to strengthen its debt portfolio and risk management program. · In May 2009, Penn West closed the private placement of senior unsecured notes (the “2009 Notes”) with an aggregate principal amount of approximately $238 million. The 2009 Notes have terms of five years to 10 years and bear an average fixed interest rate of approximately 8.9 percent. The proceeds of the issue were used to reduce bank debt. · During the second quarter of 2009, Penn West entered into additional crude oil collars on 15,000 barrels per day of crude oil for 2010 at prices between US$63.33 per barrel and US$78.09 per barrel. Additional crude oil hedges for 2010 increase the certainty of future funds flow during this time of commodity price volatility. · In June 2009, Penn West monetized its 2009 foreign exchange contracts related to oil collars for the second half of 2009 for proceeds of $57 million. These proceeds were used to repay a portion of Penn West’s syndicated bank facility. Distributions · Penn West’s Board of Directors resolved to maintain the Trust’s distribution level at $0.15 per unit, per month, for the period August 2009 through November 2009, subject to maintenance of current forecasts of commodity prices, production levels and planned capital expenditures. Reece
